        Case 1:20-cv-10826-ADB Document 16 Filed 06/08/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS




Kawalpreet Singh

      Petitioner
                                                   CIVIL ACTION
               V.
                                                   NO. 20-10826-ADB


Antone Moniz

      Respondent


                              ORDER OF DISMISSAL


Burroughs, D. J.


      In accordance with the Court's Electronic Order dated June 08, 2020 DENYING
the Petitioner's Petition for Writ of Habeas Corpus. The Habeas petition is hereby
DISMISSED.


                                                   By the Court,



June 8, 2020                                 /s/Christina McDonagh
      Date                                         Deputy Clerk
